Citation Nr: 0526871	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  99-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to effective date earlier than November 25, 1997, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

This case was before the Board previously in May 2004 when it 
was remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  According to an August 2005 letter 
from the veteran's representative to the Board, while the 
case was pending at the AMC, the veteran notified the RO of a 
change in his address.  The AMC was not notified of the 
veteran's new address; therefore, a July 2005 Supplemental 
Statement of the Case (SSOC) was sent to an incorrect address 
for the veteran.  The veteran's representative stated that 
the veteran did not receive the July 2005 SSOC.  Applicable 
regulations state that an SSOC shall be furnished to an 
"appellant and his or her representative."  38 C.F.R. 
§ 19.31(b) (2004) (emphasis added).  In this case, VA 
apparently failed to provide the SSOC to veteran at his 
latest address of record because the veteran's address had 
not been updated.  See 38 C.F.R. § 19.30(a) (2004) (stating 
that a Statement of the Case will be forwarded to an 
appellant at the latest address of record).  In order to 
provide due process to the veteran, he must be provided with 
the July 2005 SSOC at his latest address of record.

In the August 2005 letter the veteran's representative also 
asserts that the veteran did not receive a letter from the 
AMC sent to comply with notice and assistance provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  In this 
regard, however, the Board notes that the letter from the AMC 
was sent in May 2004.  In October 2004 a VA employee 
contacted the veteran by telephone to discuss the VCAA and 
the May 2004 letter.  The notes from the October 2004 
telephone call show clearly that the veteran actually 
received the May 2004 letter.  During the course of the 
conversation the veteran indicated that he had not responded 
to the May 2004 letter because he understood his response to 
be conditional upon whether he had additional information or 
evidence.  Because the veteran actually received the May 2004 
letter, further action in this regard is not necessary.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

Furnish a copy of the July 2005 
supplemental statement of the case (SSOC) 
to the veteran at his latest address of 
record and to his representative and give 
them the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

